Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zitnick et al. ("High-Quality Video View Interpolation Using a Layered Representation", published 2004, 'ZITNICK') in view of Snavely et al. ("Photo Tourism: Exploring Photo Collections in 3D", published 2006, 'SNAVELY').
Regarding claim 1, ZITNICK discloses a method of generating an image of a subject from the viewpoint of a virtual camera (ZITNICK; p. 600, Abstract; “The ability to interactively control viewpoint while watching a video is an exciting application of image-based rendering. The goal … is to render dynamic scenes with interactive viewpoint control using a relatively small number of video cameras. … we show how high-quality video-based rendering of dynamic scenes [is] accomplished using multiple synchronized video streams combined with novel image-based modeling and rendering algorithms. Once these video streams have been processed, we can synthesize any intermediate view between cameras [‘viewpoint of a virtual camera’] at any time, with the potential for space-time manipulation.”), the method comprising: 

    PNG
    media_image1.png
    334
    1473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    700
    media_image2.png
    Greyscale

obtaining a plurality of source images of a subject in a scene, each source image being captured from a different respective viewpoint (ZITNICK; p. 602, §. 2, ¶ 1; “Figure 2 shows a configuration of our video capturing system with 8 cameras arranged along a horizontal arc.” p. 600; §. 1, right column, first full paragraph, lines 7-9; “… we describe a system for high-quality view interpolation between relatively sparse camera viewpoints.”; [The Examiner notes that FIG. 1 depicts various subjects in a scene, wherein frames (a) and (c) are source images captured by two different input cameras.]); 
determining a weighting associated with each distorted image based on a similarity between the pose of the camera that captured the distorted image and the pose of the virtual camera, and 
combining the distorted images in accordance with the determined weightings so as to generate an image of the subject from the viewpoint of the virtual camera (ZITNICK; p. 606, §. 7, “Once all layers have been rendered into separate color and depth buffers, a custom pixel shader is used to blend these results. … The blending shader is given a weight for each camera based on the camera’s distance from the novel virtual view … For each pixel in the novel view all overlapping fragments from the projected layers are composited from front to back, and the shader performs a soft Z compare in order to compensate for noise in the depth estimates and reprojection errors. Pixels that are sufficiently close together are blended using the view-dependent weights.”).



ZITNICK does not teach the following limitations, which SNAVELY 
obtaining camera pose data indicating a pose of a camera relative to the subject for each source image (SNAVELY; p. 836, §. 2, 2nd paragraph; “… Our work is based on the idea of using camera pose (location, orientation, and field of view) and sparse 3D scene information to create new interfaces for browsing large collections of photographs. Knowing the camera pose enables placing the images into a common 3D coordinate system (Figure 1 (b)) and allows the user to virtually explore the scene by moving in 3D space from one image to another using our photo explorer”); 
obtaining virtual camera pose data indicating a pose of a virtual camera relative to the subject (SNAVELY; p. 840, §. 5.3.1; “When the virtual camera moves from one photograph to another, the system linearly interpolates the camera position between the initial/final camera locations, and the camera orientation between unit quaternions representing the initial and final orientations. The field of view of the virtual camera is also interpolated so that when the camera reaches its destination, the destination image will fill as much of the screen as possible … If the camera moves as the result of an object selection, the transition is … different. Before the camera starts moving, it orients itself to point at the mean of the selected points. The camera remains pointed at the mean as it moves, so that the selected object stays fixed in the view. This helps keep the object from undergoing large, distracting motions during the transition. The final orientation and focal length are computed so that the selected object is centered and fills the screen.”); 
generating, for at least some of the source images, respective distorted images, each distorted image being generated based on a difference between the pose of the camera that captured the source image and the pose of the virtual camera (SNAVELY; p. 840, §. 5.3.2; “During camera transitions we also display in-between images. We have experimented with two simple techniques for morphing between the start [‘source image’] and destination photographs: triangulating the point cloud and using planar impostors. To create a triangulated morph [‘distorted image’] between two cameras Cj and Ck, we first compute a 2D Delaunay triangulation for image Ij using the projections of Points(Cj) into Ij .… To render an in-between view, we render each mesh from the new viewpoint and blend the two rendered images in proportion to the distance from the in-between camera [‘virtual camera’] to the two endpoints.”); 




Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of generating an image of a subject from the viewpoint of a virtual camera of ZITNICK with the various teachings of SNAVELY. The motivation for this modification .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ZITNICK in view of SNAVELY as applied to claim 1 above, and further in view of Gu et al. (U.S. PG-PUB 2016/0165215, 'GU').
The limitations of claim 1 and claim 9 are essentially similar (beyond the recitation of the preamble) and exhibit similar scope; therefore, the same motivation to combine references will be maintained.
Regarding claim 9, ZITNICK-SNAVELY do not explicitly disclose a non-transitory, computer readable storage medium having computer executable instructions stored thereon, which when executed by a computer system, cause the computer system to generate an image of a subject from the viewpoint of a virtual camera by carrying out actions, which GU discloses (GU; ¶ 0045; “… some or all of the functions or processes of the one or more of the devices are implemented or supported by a computer program that is formed from computer readable program code and that is embodied in a computer readable medium. The phrase “computer readable program code” includes any type of computer code, including source code, object code, and executable code. The phrase “computer readable medium” includes any type of medium capable of being accessed by a computer, such as read only memory (ROM), random access memory (RAM), a hard disk drive, a … (CD), a … (DVD) …”), comprising: 
([The Examiner notes that these limitations are recited verbatim in claim 1; the rationale for their rejection and the prior combination of references are being maintained.]).



Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the various teachings of ZITNICK-SNAVELY with the non-transitory, computer readable storage medium having computer executable instructions stored thereon of GU. The motivation for this modification could have been to implement the method of ZITNICK-SNAVELY using program code in order to take advantage of software techniques and expressions such as recursion, abstract objects, databases, and function calls.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ZITNICK in view of SNAVELY as applied to claim 1 above, and further in view of Salganicoff (U.S. PG-PUB 2009/0309874, 'SALGANICOFF').
Regarding claim 2, ZITNICK-SNAVELY disclose a method according to claim 1, wherein generating the distorted images comprises
obtaining depth data associated with each source image (ZITNICK; p. 605, §. 7, “The main layers consist of color and depth at every pixel. We convert the depth map to a 3D mesh using a … vertex shader program. The shader takes 2 input streams: the XY positions in the depth map and the depth values.”); 
generating, for each source image, a polygonal mesh of the subject based on the source image and depth data associated with that image (ZITNICK; pp. 605-606, §. 7, “The shader is then repeatedly called with different offsets to generate the required 3D mesh and texture coordinates. The color image is applied as a texture map to this mesh.”); however, ZITNICK-SNAVELY do not explicitly disclose 
re-projecting, for each mesh, at least some portions of the mesh to be perpendicular to the direction in which the virtual camera is facing, which SALGANICOFF discloses (SALGANICOFF; FIG. 4A; ¶ 0049; “… the region of suspicion 41 which may be … a lesion candidate, [has] a center 42. A vantage point of high diagnostic value may be automatically selected based on the position of the region of suspicion 41 by pre-rendering the [3-D] image data from the point of view of a virtual camera 43. … the virtual camera 43 may be positioned at a vantage point that illustrates the region of suspicion 41 in high detail … a head-on view that is perpendicular to the surface from which the region of suspicion protrudes. From this vantage point, the virtual camera 43 is aligned along a centerline 44 that passes though the center 42 of the region of suspicion 41.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 1 of ZITNICK-SNAVELY with the re-projecting, for each mesh, at least some portions of the mesh to be perpendicular to the direction in which the virtual camera is facing of SALGANICOFF. The motivation for this modification could have been to implement a virtual camera in an orientation that may be used to generate a clear and focused vantage point that illustrates a region of the image data within a field of view of the virtual camera (¶ [0049]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ZITNICK in view of SNAVELY and SALGANICOFF as applied to claim 2 above, and further in view of  Hadjadj et al. (U.S. PG-PUB 2019/0299097, 'HADJADJ').
Regarding claim 3, ZITNICK-SNAVELY-SALGANICOFF disclose a method according to claim 2, wherein generating the distorted images further comprises: 
generating, for each re-projected mesh, a texture for applying to that mesh (SNAVELY; p. 840, § 5.3.2; “We texture map the mesh by projecting Ij onto each triangle. We compute a mesh for Ck and texture map it in the same way. To render an in-between view, we render each mesh from the new viewpoint and blend the two rendered images in proportion to the distance from the in-between camera to the two endpoints.”); however, ZITNICK-SNAVELY-SALGANICOFF do not explicitly disclose the texture being generated by parallax mapping the corresponding source image onto the mesh, which HADJADJ discloses (HADJADJ; FIG. 3A; ¶ 0073-74; “A shallow mud surface shader can be used for displacements that are visibly a maximum of 5 inches. The shallow mud surface shader uses parallax mapping to create the illusion that the surface is displaced. … parallax surface shaders can render a displacement or difference in the apparent position of an object viewed along two different lines of sight, which is measured by the angle or semi-angle of inclination between those two lines. … parallax map 310 for use with the parallax surface shader is shown. … the parallax map 310 displaces the texture coordinates at a selected point on a rendered polygon (e.g., base mesh) by a function of the view angle (relative to the surface normal) and the value of the height map (e.g., trail map 250 values) at that point.”); nor does ZITNICK-SNAVELY-SALGANICOFF explicitly disclose that generating the distorted images comprises rendering a 2D image of the respective 3Atty Docket No.: 545-856 re-projected meshes onto which the texture has been applied, which HADJADJ also discloses (HADJADJ; FIG. 5B; ¶ 0084; “Shallow mud can be rendered [‘rendering a 2D image’] using a high detail trail map 250 with the shallow mud surface shader. [A] video game scene 502 showing a rendered shallow mud scene … The video game scene 502 illustrates footprints and wagon tracks that are shallow and include high detail.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 2 of ZITNICK-SNAVELY-SALGANICOFF with the disclosure that the texture being generated by parallax mapping the corresponding source image onto the mesh and the generating the distorted images comprises rendering a 2D image of the respective 3Atty Docket No.: 545-856 re-projected meshes onto which the texture has been applied of HADJADJ. The motivation for this modification could have been to apply a texture to a mesh having abrupt displacements that may need translation throughout the various vertices of the mesh.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZITNICK in view of SNAVELY and SALGANICOFF as applied to claim 2 above, and further in view of Doolittle et al. (U.S. PG-PUB 2018/0240272, 'DOOLITTLE.
Regarding claim 5, ZITNICK-SNAVELY-SALGANICOFF disclose a method according to claim 2; however, ZITNICK-SNAVELY-SALGANICOFF do not explicitly disclose that generating the polygonal meshes comprises: 
applying a two-dimensional grid to each source image; 
determining, for each source image and the obtained depth data for that image, a variation in depth across each unit of the two-dimensional grid; and 
generating, for each source image, a corresponding polygonal mesh, wherein the tessellation density of the mesh is determined based on the variation in depth across each unit of the two-dimensional grid applied to the source image, all of which DOOLITTLE discloses (DOOLITTLE; ¶ 0030; “Displacement mapping [‘determining … a variation in depth’], … can add detail to a tessellated mesh [‘generating … a … polygonal mesh’], but to have optimal performance and displacement feature representation, the tessellation factors should not be uniform across the mesh. Ideally more displaced patches should be more tessellated and less displaced patches should have less tessellation [‘tessellation density of the mesh is determined based on the variation in depth’]. The required distribution can be determined as part of the pre-process where the displacement map is sampled and applied per tessellated patch in an increasingly dense grid pattern until the grid density is high enough to match a golden displaced surface [‘applying a 2-D grid’]. The golden displaced surface [is] … a surface with the correct displacement applied, as defined manually or by … threshold value(s).”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 2 of ZITNICK-SNAVELY-SALGANICOFF with the various teachings of DOOLITTLE. The motivation for this modification could have been to exploit the relationship between the required density of the grid that can correspond closely to tessellation factors, which can be stored per patch and used to scale the results of screen-space tessellation at run-time for better quality displacement with very low overhead (DOOLITTLE, ¶ [0030]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZITNICK in view of SNAVELY as applied to claim 1 above, and further in view of Tin (U.S. PG-PUB 2013/0064465, 'TIN').
Regarding claim 4, ZITNICK-SNAVELY disclose a method according to claim 1; however, ZITNICK-SNAVELY do not explicitly disclose that each source image corresponds to an image of the subject captured in front of a green screen
generating the distorted images further comprises: 
separating, for each source image, pixels corresponding to the subject from pixels corresponding to a background.
TIN discloses these limitations (TIN; ¶ 0003; “FIG. 1 is a view [of] the chroma keying matting technique. … a scene is arranged in which a principal subject is positioned in front of a background screen consisting of a single color, such as a … (green screen), and an image of the scene is captured, the captured image being the foreground image. After capture, the foreground image is encoded … During the compositing process, the foreground image is decoded, and matte extraction is performed to extract a binary mask that separates the background pixels from the foreground pixels of the foreground image.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 1 of ZITNICK-SNAVELY with the green screen techniques of TIN. The motivation for this modification could have been to insert an actor/performer into a remote, dangerous, exotic, fantastical, and/or otherwise impractical scene without incurring the expense(s) of travel, danger, set design and production.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ZITNICK in view of SNAVELY as applied to claim 1 above, and further in view of Dasgupta et al. (U.S. PG-PUB 2018/0158197, 'DASGUPTA').

    PNG
    media_image3.png
    612
    512
    media_image3.png
    Greyscale
 
Regarding claim 6, ZITNICK-SNAVELY disclose a method according to claim 1; however, ZITNICK-SNAVELY do not explicitly disclose that each source image comprises a stereoscopic image captured by a stereoscopic camera; and wherein at least five source images are obtained, the poses associated with the source images corresponding to an array of stereoscopic cameras arranged vertically and or horizontally in an x-formation relative to the subject, which DASGUPTA discloses DASGUPTA; ¶ 0023; “FIG. 1A shows … a UAV 100 with multiple image capture devices configured for different purposes. … the UAV 100 includes multiple image capture devices 114 arranged about a perimeter of the UAV 100. The image capture device 114 may be configured to capture images for use by a visual navigation system in guiding autonomous flight by the UAV 100 and/or a tracking system for tracking other objects in the physical environment (e.g., as described with respect to FIG. 1B). … the … UAV 100 depicted in FIG. 1A includes an array of multiple stereoscopic image capture devices 114 placed around a perimeter of the UAV 100 so as to provide stereoscopic image capture up to a full 360 degrees around the UAV 100.” [The Examiner notes that the four ‘image capture devices 114’ are arrayed in an ‘X-formation’ pattern around the central sensors 112, and further notes that FIG. 1A depicts an array with a total of five ‘image capture devices’, with four labeled 114 and one labeled 115.]).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 1 of ZITNICK-SNAVELY with the disclosure that each source image comprises a stereoscopic image captured by a stereoscopic camera; and that at least five source images are obtained, the poses associated with the source images corresponding to an array of stereoscopic cameras arranged vertically and or horizontally in an x-formation relative to the subject of DASGUPTA. The motivation for this modification could have been to implement a robust object tracking system capable of tracking an object that may be located in a 360° rotation relative to the array of stereoscopic cameras.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZITNICK in view of SNAVELY as applied to claim 1 above, and further in view of GU.

    PNG
    media_image4.png
    343
    654
    media_image4.png
    Greyscale

Regarding claim 7, ZITNICK-SNAVELY disclose a method according to claim 1; however, ZITNICK-SNAVELY do not explicitly disclose determining a weighting associated with each distorted image comprises determining an intersection between a plane defined by at least three cameras and a line joining the virtual camera to the subject, which GU discloses (GU; FIG. 3; ¶ 0022; “… for co-planar cameras, if all the image planes are parallel to the camera plane, linear interpolation between the images is equivalent to camera interpolation (i.e., it is “shape-preserved”) … FIG. 3 illustrates a plurality of co-planar cameras 301-303. Each camera 301-303 captures an image across a corresponding image plane 311-313. Because the cameras 301-303 are oriented in the same direction, the image planes 311-313 are parallel to each other and parallel to the camera plane (indicated by the dashed triangle 304). Each image 301-303 captures an image of a point P of a physical 3D object [‘subject’] … the image of the point P in the image plane 311 is indicated at u0; the image of the point P in the image plane 312 is indicated at u1; and the image of the point P in the image plane 313 is indicated at u2. A virtual camera 305 is located in the camera plane 304. Linear interpolation [is] applied to the image planes 311-313 to determine a virtual image plane 315 that appears as [if] the image was captured by the virtual camera 305. … the projection of the point P on the virtual image plane 315 … of the virtual camera 305 is equivalent to the barycentric weighted interpolation of its corresponding points u0, u1, u2 in the 3 real image planes 311-313”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 1 of ZITNICK-SNAVELY with the determining a weighting associated with each distorted image comprises determining an intersection between a plane defined by at least three cameras and a line joining the virtual camera to the subject of GU. The motivation for this modification could have been to create an optimal virtual view which is interpolated between at least three real, coplanar camera viewpoints by implementing a “virtual camera” which shows a location and an orientation of a camera that (if it existed) would be capable of capturing a desired feature or desired angle of a given subject (GU, ¶ [0017]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZITNICK in view of SNAVELY as applied to claim 1 above, and further in view of Koseki et al. (U.S. PG-PUB 2015/0352437, 'KOSEKI').
Regarding claim 8, ZITNICK-SNAVELY disclose a method according to claim 1; however, ZITNICK-SNAVELY do not explicitly disclose the following limitations:
the virtual camera pose data corresponds to the pose of an HMD that is being used to view a reconstruction of the subject; and wherein
generating the image of the subject comprises generating a stereoscopic image and outputting the generated stereoscopic image at the HMD, which KOSEKI discloses (KOSEKI; ¶ 0184; “The stereoscopic image generation-control section 232 performs a control process that generates an image of the virtual space in which the field of view changes corresponding to the position and the posture of the HMD 1310. … the stereoscopic image generation-control section 232 performs a rendering process on the images of the virtual space captured by the left camera and the right camera included the virtual stereo camera 10 to generate a left-eye image and a right-eye image that are displayed on the HMD 1310. The stereoscopic image generation-control section 232 … generates a stereoscopic image used as the game image … The stereoscopic image generation-control section 232 is an example of a virtual space image generation means.”).



























Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method according to claim 1 of ZITNICK-SNAVELY with the various teachings of KOSEKI. The motivation for this modification could have been to enhance the realism of the virtual reality experience by having the viewpoint of the graphical rendering adjust with the posture of the user-worn head-mounted display in real-time.
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI in view of SNAVELY and ZITNICK.
Regarding claim 10, KOSEKI discloses a display system comprising:
a display element operable to display an image of an object to a viewer (KOSEKI; ¶ 0114; “The HMD 1310 [is] a non-see-through (immersive) [HMD] that provides a viewing angle that corresponds to the viewing angle of human vision, and a driver circuit that drives the [HMD].”); 
a pose detector operable to detect a pose of the viewer's head (KOSEKI; ¶ 0112; “The headset 1300 is designed to be worn on the head of the player 2. The headset 1300 provides image information and sound information to the player 2, and has a function of detecting the position and the posture of the head of the player 2 for implementing head tracking.” ¶ 0116; “The 6-axis sensor 1308 is a known motion trace sensor that detects movements in the longitudinal direction (X3-axis), the lateral direction (Y3-axis), and the vertical direction (Z3-axis) of the HMD 1310 (i.e., the head of the player 2), and the rotation … around each axis.”); 
an image processor operable to obtain a plurality of source images of the object (KOSEKI; ¶ 0084-87; “… a camera may be provided to the HMD, the method may further comprise: causing the computer to detect whether or not the controller is captured within an image captured by the camera; and causing the computer to perform a given notification control process corresponding to a detection result as to whether or not the controller is captured within the image captured by the camera.” ¶ 0093; “The control board 1050 includes 1) a microprocessor (e.g., central processing unit (CPU) 1051, graphics processing unit (GPU), and digital signal processor (DSP)) …”), and
that the image processor is configured to receive an input from the pose detector, and in response thereto, distort at least some of the source images based on a difference between the pose of the camera or cameras associated with the source images and a current pose of the viewer's head relative to a reconstruction of the object (KOSEKI; ¶ 0184; “The stereoscopic image generation-control section 232 performs a control process that generates an image of the virtual space in which the field of view changes corresponding to the position and the posture of the HMD 1310. … the stereoscopic image generation-control section 232 performs a rendering process on the images of the virtual space captured by the left camera and the right camera included the virtual stereo camera 10 to generate a left-eye image and a right-eye image that are displayed on the HMD 1310. The stereoscopic image generation-control section 232 … generates a stereoscopic image used as the game image … The stereoscopic image generation-control section 232 is an example of a virtual space image generation means.”).
KOSEKI does not explicitly disclose camera pose data indicating a pose of a camera that captured each source image, which SNAVELY discloses (SNAVELY; p. 836, §. 2, 2nd paragraph; “… Our work is based on … using camera pose (location, orientation, and field of view) and sparse 3D scene information to create new interfaces for browsing large collections of photographs. Knowing the camera pose enables placing the images into a common 3D coordinate system (Figure 1b) and allows the user to virtually explore the scene by moving in 3D space from one image to another using our photo explorer …”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display system of KOSEKI with the camera pose data indicating a pose of a camera that captured each source image of SNAVELY. The motivation for this modification could have been to implement a system that can create new image perspectives by adjusting the orientation of a camera perspective to a new perspective of a virtual camera.
KOSEKI-SNAVELY do not explicitly disclose an image combiner configured to determine a weighting associated with each distorted image based on a similarity between the pose of the camera associated with that distorted image, which ZITNICK discloses (ZITNICK; p. 606, §. 7, “Once all layers have been rendered into separate color and depth buffers, a custom pixel shader is used to blend these results. … The blending shader is given a weight for each camera based on the camera’s distance from the novel virtual view … For each pixel in the novel view all overlapping fragments from the projected layers are composited from front to back, and the shader performs a soft Z compare in order to compensate for noise in the depth estimates and reprojection errors. Pixels that are sufficiently close together are blended using the view-dependent weights.”) and the pose of the viewer's head relative to the reconstruction; nor do KOSEKI-SNAVELY explicitly disclose that:
the image combiner is configured to combine the distorted images together in accordance with the associated weightings to form an image of the object for display at the display element, which ZITNICK discloses (ZITNICK; p. 606, §. 7, “Once all layers have been rendered into separate color and depth buffers, a custom pixel shader is used to blend these results. … The blending shader is given a weight for each camera based on the camera’s distance from the novel virtual view … For each pixel in the novel view all overlapping fragments from the projected layers are composited from front to back, and the shader performs a soft Z compare … to compensate for noise in the depth estimates and reprojection errors. Pixels that are sufficiently close together are blended using the view-dependent weights.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display system of KOSEKI-SNAVELY with the various teachings of ZITNICK. The motivation for this modification could have been to provide a solution for capturing, representing, and rendering dynamic scenes from multiple points of view. Being able to do this interactively can enhance the viewing experience, enabling such diverse applications as new viewpoint instant-replays, changing the point of view in dramas, and creating “freeze frame” visual effects at will (ZITNICK, p. 600, right column, 1st full paragraph, lines 1-6).
Regarding claim 14, KOSEKI-SNAVELY-ZITNICK disclose a display system according to claim 10, comprising a head-mountable display (KOSEKI; FIGS. 1, 3A-3B: element 1310; ¶ 0091, 0112-115);
wherein the display element corresponds to the display element of the head-mountable display and wherein the pose detector is operable to detect a position and or orientation of the head-mountable display (KOSEKI; ¶ 0115-116; “… the HMD 1310 includes a communication IC that receives an image signal from the headset board 1350, an image display device [‘display element’] and an optical element that present an image based on the received image signal to the eyes of the wearer at a viewing angle that corresponds to the naked-eye viewing angle, a 6-axis sensor 1308, an IC chip 1309 that calculates information about the acceleration and the posture of the head detected by the 6-axis sensor 1308 [‘pose detector’] … [which] is a known motion trace sensor that detects movements in the longitudinal direction (X3-axis), the lateral direction (Y3-axis), and the vertical direction (Z3-axis) of the HMD 1310 (i.e., the head of the player 2), and the rotation … around each axis.”).
Regarding claim 15, KOSEKI-SNAVELY-ZITNICK disclose a display system according to claim 14, comprising a games console that is in communication with the head-mountable display (KOSEKI; ¶ 0091; “A game system 1000 [‘games console’] … includes a game device main body 1002 … a game controller 1200, and a headset 1300 that is provided with an HMD 1310. [which] is a non-see-through (immersive) HMD.”), and wherein the games console comprises the image processor and is operable to transmit the combined distorted images to the head-mountable display for display at the display element (KOSEKI; ¶ 0093; “The control board 1050 includes 1) a microprocessor (e.g., central processing unit (CPU) 1051, graphics processing unit (GPU) [‘image processor’], and digital signal processor (DSP)), … 3) a communication module 1053 for communicating [‘transmit’] with a peripheral device (e.g., … game controller 1200, and headset 1300) through wireless or cable communication …”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI in view of SNAVELY and ZITNICK as applied to claim 10 above, and further in view of SALGANICOFF.
Regarding claim 11, KOSEKI-SNAVELY-ZITNICK disclose a display system according to claim 10, wherein the image processor is further configured to obtain depth data associated with each source image (ZITNICK; p. 605, §. 7, “The main layers consist of color and depth at every pixel. We convert the depth map to a 3D mesh using a … vertex shader program. The shader takes 2 input streams: the XY positions in the depth map and the depth values.”), and to generate, for each source image, a polygonal mesh of the subject based on the source image and depth data associated with that image (ZITNICK; pp. 605-606, §. 7, “The shader is then repeatedly called with different offsets to generate the required 3D mesh and texture coordinates. The color image is applied as a texture map to this mesh.”); however, 
KOSEKI-SNAVELY-ZITNICK do not explicitly disclose that the image processor is configured to generate a distorted image from each source image by re-projecting at least some portions of the mesh generated for that source image so as to be perpendicular to the direction in which the viewer's head is facing, which SALGANICOFF discloses (SALGANICOFF; FIG. 4A; ¶ 49; “… region of suspicion 41 which [is] … a lesion candidate, [has] center 42. A vantage point of high diagnostic value [is] automatically selected based on the position of the region of suspicion 41 by pre-rendering the [3-D] image data from the point of view of a virtual camera 43. … virtual camera 43 may be positioned at a vantage point that illustrates … region of suspicion 41 in high detail … a head-on view that is perpendicular to the surface from which the region of suspicion protrudes. From this vantage point, the virtual camera 43 is aligned along a centerline 44 that passes though the center 42 of the region of suspicion 41.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display system according to claim 10 of KOSEKI-SNAVELY-ZITNICK with the generating a distorted image from each source image by re-projecting at least some portions of the mesh generated for that source image so as to be perpendicular to the direction in which the viewer's head is facing of SALGANICOFF. The motivation for this modification could have been to implement a virtual camera in an orientation that may be used to generate a clear and focused vantage point that illustrates a region of the image data within a field of view of the virtual camera (¶ [0049]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI in view of SNAVELY, ZITNICK, and SALGANICOFF as applied to claim 11 above, and further in view of HADJADJ.
Regarding claim 12, KOSEKI-SNAVELY-ZITNICK-SALGANICOFF disclose a display system according to claim 11, wherein the image processor is configured to generate, for each re-projected mesh, texture for applying to that mesh (SNAVELY; p. 840, § 5.3.2; “We texture map the mesh by projecting Ij onto each triangle. We compute a mesh for Ck and texture map it in the same way. To render an in-between view, we render each mesh from the new viewpoint and blend the two rendered images in proportion to the distance from the in-between camera to the two endpoints.”); however, KOSEKI-SNAVELY-ZITNICK-SALGANICOFF do not explicitly disclose that the image processor comprises a parallax shader operable to parallax map portions of the source image to portions of the corresponding re-projected mesh, which HADJADJ discloses (HADJADJ; FIG. 3A; ¶ 0073-74; “A shallow mud surface shader can be used for displacements that are visibly a maximum of 5 inches. The shallow mud surface shader uses parallax mapping to create the illusion that the surface is displaced. … parallax surface shaders can render a displacement or difference in the apparent position of an object viewed along two different lines of sight, which is measured by the angle or semi-angle of inclination between those two lines. … parallax map 310 for use with the parallax surface shader is shown. … the parallax map 310 displaces the texture coordinates at a selected point on a rendered polygon (e.g., base mesh) by a function of the view angle (relative to the surface normal) and the value of the height map (e.g., trail map 250 values) at that point.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system according to claim 11 of KOSEKI-SNAVELY-ZITNICK-SALGANICOFF with the disclosure that the image processor comprises a parallax shader operable to parallax map portions of the source image to portions of the corresponding re-projected mesh of HADJADJ. The motivation for this modification could have been to apply a texture to a mesh having abrupt displacements that may need translation throughout the various vertices of the mesh.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI in view of SNAVELY and ZITNICK as applied to claim 10 above, and further in view of GU.

    PNG
    media_image4.png
    343
    654
    media_image4.png
    Greyscale

Regarding claim 13, KOSEKI-SNAVELY-ZITNICK discloses a display system according to claim 10, wherein the pose of the viewer's head corresponds to the pose of a virtual camera for viewing the object (KOSEKI; ¶ 0131-132; “… virtual stereo camera 10 is controlled … to trace the motion of the head of the player 2. This function [is] implemented by utilizing … HMD head tracking technology.” ¶ 0184; “The stereoscopic image generation-control section 232 performs a control process that generates an image of the virtual space in which the field of view changes corresponding to the position and the posture of the HMD 1310”) and
wherein the image combiner is configured to determine a weighting for each distorted image based on the poses of the camera or cameras that captured the source images and the point of intersection on the camera array plane (ZITNICK; p. 606, §. 7, “Once all layers have been rendered into separate color and depth buffers, a custom pixel shader is used to blend these results. … The blending shader is given a weight for each camera based on the camera’s distance from the novel virtual view … For each pixel in the novel view all overlapping fragments from the projected layers are composited from front to back, and the shader performs a soft Z compare in order to compensate for noise in the depth estimates and reprojection errors. Pixels that are sufficiently close together are blended using the view-dependent weights.”); however, 
KOSEKI-SNAVELY-ZITNICK does not explicitly disclose that the poses of the camera or cameras that captured the source images corresponds to a camera array plane or that the image combiner is configured to determine a point of intersection between a vector joining the virtual camera to the object and the camera array plane, both of which GU discloses (GU; FIG. 3; ¶ 0022; “… for co-planar cameras, if all the image planes are parallel to the camera plane, linear interpolation between the images is equivalent to camera interpolation (i.e., it is “shape-preserved”) … FIG. 3 illustrates a plurality of co-planar cameras 301-303 [‘camera array plane’]. Each camera 301-303 captures an image across a corresponding image plane 311-313. Because the cameras 301-303 are oriented in the same direction, the image planes 311-313 are parallel to each other and parallel to the camera plane (indicated by the dashed triangle 304). Each image 301-303 captures an image of a point P of a physical 3D object … the image of the point P in the image plane 311 is indicated at u0; the image of the point P in the image plane 312 is indicated at u1; and the image of the point P in the image plane 313 is indicated at u2. A virtual camera 305 is located in the camera plane 304. Linear interpolation [is] applied to the image planes 311-313 to determine a virtual image plane 315 that appears as [if] the image was captured by the virtual camera 305. … the projection of the point P [‘vector’] on the virtual image plane 315 … of the virtual camera 305 is equivalent to the barycentric weighted interpolation of its corresponding points u0, u1, u2 in the 3 real image planes 311-313” [The Examiner notes that FIG. 3 depicts a vector emanating from the virtual camera.]).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the display system according to claim 10 of KOSEKI-SNAVELY-ZITNICK with the disclosure that the poses of the camera or cameras that captured the source images corresponds to a camera array plane and that the image combiner is configured to determine a point of intersection between a vector joining the virtual camera to the object and the camera array plane of GU. The motivation for this modification could have been to create an optimal virtual view which is interpolated between at least three real, coplanar camera viewpoints by implementing a “virtual camera” which shows a location and an orientation of a camera that (if it existed) would be capable of capturing a desired feature or desired angle of a given subject (GU, ¶ [0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619         



/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613